DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-16 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US pub No. 2014/0102237).
	Regarding claim 1, Jordan teaches an operating device for a human-powered vehicle, comprising: a base member including a power-supply accommodating part configured to accommodate a power supply extending along a reference plane; and circuitry provided on the base member to extend along an additional reference plane intersecting with the reference plane; and an operating member pivotally coupled to the base member about a pivot axis (See Fig. 2, 46- battery and 44 – Master Control Unit and [0021].   Jordan does not explicitly teach that the master control unit is circuitry; however, it would be obvious to a person of ordinary skill in the art that a control unit with memory, processor and transceiver (as described in [0022]) utilizes “circuitry” for the unit’s components.).
Regarding claim 2, Jordan teaches the reference plane and the additional reference plane intersect with each other to define an intersection angle, and the intersection angle is equal to or smaller than 150 degrees (See Fig. 2, Jordan does not explicitly state a specific angle of intersection between the two intersecting planes. However, it is clear to a person of ordinary skill in the art that the angle is greater than 90 degrees and less than 180 degrees. Between 90 and 150 degrees are potential intersecting angles that one of ordinary skill in the art could have pursued with a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.).
Regarding claim 3, Jordan teaches the intersection angle is equal to or larger than 30 degrees (See Fig. 2, Jordan does not explicitly state a specific angle of intersection between the two intersecting planes. However, it is clear to a person of ordinary skill in the art that the angle is greater than 90 degrees and less than 180 degrees.).
Regarding claim 5, Jordan teaches at least one of the reference plane and the additional reference plane extends along the pivot axis (See Fig. 2).
Regarding claim 6, Jordan teaches at least one of the reference plane and the additional reference plane intersects with the pivot axis (See Fig. 2).
Regarding claim 7, Jordan teaches the base member includes a first end portion configured to be coupled to a handlebar, a second end portion opposite to the first end portion, and a grip portion provided between the first end portion and the second end portion (See Fig. 2).
Regarding claim 8, Jordan teaches an operating device for a human-powered vehicle, comprising: 
a base member including a power-supply accommodating part configured to accommodate a power supply extending along a reference plane; and circuitry provided on the base member to extend along an additional reference plane intersecting with the reference plane; and an operating member 
the base member includes a first end portion configured to be coupled to a handlebar, a second end portion opposite to the first end portion, and a grip portion provided between the first end portion and the second end portion (See Fig. 2); and
at least one of the power-supply accommodating part and the circuitry is at least partly provided at the second end portion of the base member (See Fig. 2).
Regarding claim 10, Jordan teaches one of the power-supply accommodating part and the circuitry at least partly overlaps with the pivot axis when viewed along the pivot axis (See Fig. 2).
Regarding claim 11, Jordan teaches one of the power-supply accommodating part and the circuitry at least partly overlaps with the pivot axis when viewed along the pivot axis (See Fig. 2, placing either the power supply accommodating part or circuitry closer to the operating member is one of a finite placements of the components within the base member.  A person of ordinary skill in the art could have pursued this type of placement of components with a reasonable expectation of success).
Regarding claim 17, Jordan teaches the circuitry includes at least one of a communicator, an antenna, an informing unit, and a controller (See Fig. 6 and [0022]).
Regarding claim 18, Jordan teaches the circuitry is mounted to the base member (See Fig. 2). 
Regarding claim 19, Jordan teaches the base member includes a circuitry accommodating part configured to accommodate the circuitry extending along the additional reference plane (See Fig. 2).  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan as applied to claim 1 above, and further in view of Bierwerth et al. (US Pub No. 2019/0382081).
Regarding claim 9, Jordan does not teach one of the power-supply accommodating part and the circuitry is at least partly provided above the other of the power-supply accommodating part and the circuitry in a mounting state where the first end portion is coupled to the handlebar.
Bierwerth teaches one of the power-supply accommodating part and the circuitry is at least partly provided above the other of the power-supply accommodating part and the circuitry in a mounting state where the first end portion is coupled to the handlebar (See Fig. 6 and [0021]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Jordan’s device to include Bierwerth’s battery cover which is placed above the circuit to provide an easy method to replace batteries for the device. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 12, Jordan teaches the base member includes a first lateral surface and a second lateral surface, the second lateral surface is provided on a reverse side of the first lateral surface along the pivot axis (See Fig. 2) but does not teach does not teach one of the power-supply accommodating part and the circuitry is at least partly provided on one of the first lateral surface and the second lateral surface.
Bierwerth teaches a power-supply accommodating part that is provided on one of the first lateral surface and the second lateral surface (See Fig. 6 and [0021]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683